UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6814



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TRESSIE LYNN MITCHELL,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-03-78; CA-04-449-7)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tressie Lynn Mitchell, Appellant Pro Se.       Dennis Howard Lee,
COMMONWEALTH’S ATTORNEY’S OFFICE, Tazewell, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Tressie Lynn Mitchell, a federal prisoner, seeks to

appeal the district court’s order denying her 28 U.S.C. § 2255

(2000) motion.          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th

Cir. 2004); Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004).                              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner    satisfies        this    standard     by

demonstrating       that   reasonable       jurists       would      find       that   her

constitutional      claims      are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Mitchell has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions      are     adequately    presented          in   the

materials      before    the    court    and     argument    would        not    aid   the

decisional process.



                                                                                DISMISSED


                                        - 2 -